Case 6:19-cv-01272-RBD-GJK Document 15 Filed 10/04/19 Page 1 of 7 PageID 54


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

HEATHER LOOBY,

                       Plaintiff,

v.                                                        Case No: 6:19-cv-1272-Orl-37GJK

PHYSICIANS RESOURCE LLC; and
ROCHELLE CANNON,

                       Defendants.

                                    SCHEDULING ORDER

                                     PLEASE TAKE NOTE

All parties must thoroughly review the contents of this order, which shall govern all
proceedings in this action, unless subsequently modified by written order for good cause
shown.


       Pursuant to Fed. R. Civ. P. 16, the Court finds it necessary to implement a schedule

tailored to meet the particular circumstances of this case which is based on the Fair Labor

Standards Act (“FLSA”). Therefore, consistent with the just, speedy and inexpensive

administration of justice (Fed. R. Civ. P. 1), it is

       ORDERED that the provisions of Rule 26 (a)(1) and Local Rule 3.05 (c)(2)(B) and

(d) concerning the initial disclosures and filing of a case management report are hereby

waived in this case.

       1.      Twenty-one (21) days from the date of this Order, the parties shall serve

upon each other (but not file) copies of the following:
Case 6:19-cv-01272-RBD-GJK Document 15 Filed 10/04/19 Page 2 of 7 PageID 55


        Plaintiff: 1   All documents in Plaintiff's possession, custody or control that
                       pertain to the unpaid wages claimed in the Complaint.

        Defendant:     All time sheets and payroll records in Defendant's possession,
                       custody or control that pertain to work performed by Plaintiff during
                       the time period for which Plaintiff claims unpaid wages.

        2.      Forty-two (42) days from the date of this Order, and no earlier, Plaintiff

shall answer the Court's Interrogatories (attached to this Order) under oath or penalty of

perjury, serve a copy on Defendant, and file same with the Court.

        3.      In collective actions, an exchange of documents as referenced in Paragraph

1 shall occur with respect to opt-in Plaintiffs who join the action prior to the dissemination

of a court-approved opt-in notice.       Said exchange of documents shall occur within

twenty-one (21) days of their filing of opt-in notices with this Court, and such opt-in

Plaintiffs shall thereafter file and serve their respective answers to the Court's

Interrogatories within an additional twenty-one (21) days.

        4.      Seventy (70) days from the date of this Order, after Plaintiff serves answers

to the Court's Interrogatories, counsel for Plaintiff and Defendant shall meet and confer

in person in a good faith effort to settle all pending issues, including attorneys' fees and

costs. 2     The parties, including a representative of each corporate party with full

settlement authority, shall be available by telephone during the conference to consider

and approve any settlement negotiated by counsel. Counsel shall have full authority to

settle, and shall set aside sufficient time for a thorough, detailed, and meaningful


        1If there is more than one plaintiff or defendant, the singular reference to plaintiff
or defendant shall include the plural.
       2 In the case of an individual party who is not represented by counsel, the

individual shall comply with the provisions of this Order.



                                              2
Case 6:19-cv-01272-RBD-GJK Document 15 Filed 10/04/19 Page 3 of 7 PageID 56


conference that is calculated to fully resolve the case by agreement.

       5.     Ninety (90) days from the date of this Order,             after the settlement

conference, counsel shall jointly file a Report Regarding Settlement that notifies the Court

whether: 1.) the parties have settled the case; 2.) the parties have not settled the case but

wish to continue settlement discussions for a specific period of time; 3.) the parties wish

to engage in a formal mediation conference before a specific mediator on or before a

specific date; 4.) either party requests a settlement conference before the United States

Magistrate Judge who upon the consent of the parties shall have the authority to approve

the settlement as a 'fair and reasonable resolution of a bona fide dispute" over FLSA issues

without additional filings made by the parties. See Lynn's Food Stores, Inc. v. United

States, 679 F.2d 1350, 1354-55 (11th Cir. 1982); or 5.) the parties have exhausted all

settlement efforts and will immediately file a Case Management Report 3 signed by

counsel for all parties.

       6.     The parties may consent to the conduct of all further proceedings in this

case by the United States Magistrate Judge (consent form attached). Absent consent, the

Magistrate Judge shall prepare a report and recommendation as to whether any

settlement is a 'fair and reasonable resolution of a bona fide dispute' over FLSA issues.

See Lynn's Food Stores, Inc. v. United States, 679 F.2d 1350, 1354-55 (11th Cir. 1982).

       7.     Until the parties file the Case Management Report, all discovery in this case

is STAYED, except as provided in this Order.



       3 CMR forms are available online at http://www.flmd.uscourts.gov, then select
Judicial Information, District Judges, and, under the appropriate judge's name, Case &
Trial Management Forms.



                                              3
Case 6:19-cv-01272-RBD-GJK Document 15 Filed 10/04/19 Page 4 of 7 PageID 57


       8.     In the event that no settlement is reached pursuant to these procedures, and

this Court later grants a motion permitting notice to be sent to similarly situated

individuals advising them of their right to opt-in to this action, the limitations period for

any person receiving notice shall be tolled during the period from the date of this Order

until the parties file a Case Management Report lifting the stay on these proceedings.

       9.     Should the parties settle the dispute at any later time, they shall

immediately advise the Court as required by Local Rule 3.08(a) and promptly submit a

joint motion to approve the settlement.

       10.    Due to the volume of cases based on the FLSA, the Court expects strict

adherence to these deadlines. Exceptions will be granted only for compelling reasons.

Failure to comply may result in the imposition of sanctions, including but not limited to

the dismissal of the case and the striking of pleadings.

       11.    Either party, for good cause shown, may move to alter this schedule should

the circumstances so warrant.

       DONE AND ORDERED in Chambers in Orlando, Florida, on October 4, 2019.




Copies:       Counsel of Record




                                             4
Case 6:19-cv-01272-RBD-GJK Document 15 Filed 10/04/19 Page 5 of 7 PageID 58


                   COURT’S INTERROGATORIES TO PLAINTIFF

1.   During what period of time were you employed by the Defendant?

2.   Who was your immediate supervisor?

3.   Did you have a regularly scheduled work period? If so, specify.

4.   What was your title or position? Briefly describe your job duties.

5.   What was your regular rate of pay?

6.   What is the nature of your claim (check all that apply)?

           _____      Off the clock work (Defendant failed to record, or prohibited you
                        from recording, all of your working time;

                      Misclassification (Defendant mistakenly classified you as exempt
                        from overtime);

                      Miscalculation (Defendant failed to correctly calculate your
                        compensation);

                      Other (Please describe):

_____________________________________________

7.   Provide an accounting of your claim, including:

     (a)      dates

     (b)      regular hours worked

     (c)      over-time hours worked

     (d)      pay received versus pay claimed

     (e)      total amount claimed

8.   If you have brought this case as a collective action:

     (a)      Describe the class of employees you seek to include in this action.
Case 6:19-cv-01272-RBD-GJK Document 15 Filed 10/04/19 Page 6 of 7 PageID 59


            (b) Has an opt-in notice been filed for every potential opt-in Plaintiff who has
                  identified himself or herself as a person who wishes to join this action?

9.      Please specify all attorney's fees and costs incurred to date. With respect to
           attorney's fees, please provide the hourly rate(s) sought and the number of
           hours expended by each person who has billed time to this case.


10.     When did you (or your attorney) first complain to your employer about alleged
         violations of the FLSA?

11.     Was this complaint written or oral? (If a written complaint, please attach a copy).

12.    What was your employer’s response? (If a written response, please attach a
copy).


                                                     ________________________________
                                                     Plaintiff(s)

STATE OF FLORIDA
COUNTY OF ___________

         BEFORE ME, the undersigned authority, on this day, personally appeared Plaintiff(s), who being first duly
sworn, deposes and says that he/she has read the foregoing Answers to Interrogatories, knows the contents of same,
and to the best of his/her knowledge and belief, the same are true and correct.

        SWORN TO AND SUBSCRIBED before me on this _______ day of __________________________, 2014.

                                                             NOTARY PUBLIC




                                                             ____________________________________
                                                             Signature of Person Taking Acknowledgment
Notary Stamp                                                 Print Name:
                                                             Title: Notary Public
                                                             Serial No. (If any):
                                                             Commission Expires:




                                                        6
     Case 6:19-cv-01272-RBD-GJK Document 15 Filed 10/04/19 Page 7 of 7 PageID 60


                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

HOLLY CONSTANT,

                         Plaintiff,

v.                                                                   Case No: 6:18-cv-674-Orl-37DCI

710 NORTH SUN DRIVE OPERATIONS
LLC,

                         Defendant.


        N OTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

      Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to
conduct all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final
judgment. The judgment may then be appealed directly to the United States court of appeals like any other
judgment of this court. A magistrate judge may exercise this authority only if all parties voluntarily consent.

        You may consent to have your case referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be revealed
to any judge who may otherwise be involved with your case,

         Consent to a magistrate judge's authority. The following parties consent to have a United States
magistrate judge conduct all proceedings in this case including trial, the entry of final judgment, and all post-
trial proceedings.

         Parties' printed names           Signatures of parties or attorneys        Dates




                                          REFERENCE ORDER

       IT IS ORDERED that this case be referred to a UNITED STATES MAGISTRATE JUDGE for all further
proceedings and order the entry of a final judgment in accordance with 28 U.S.C. 636c), Fed. R. Civ. P. 73.

         DATE                                              UNITED STATES DISTRICT JUDGE
NOTE: RETURN THIS FORM TO THE CLERK OF THE COURT ONLY IF YOU ARE CONSENTING TO THE EXERCISE OF
JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE. DO NOT RETURN THIS FORM TO A JUDGE.
